DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE 10 2007 029 032 A1, translated copy) in view of Lee et al. (PGPUB Document No. US 2016/0311323).
Regarding claim 1, Andreas teaches a vehicle control apparatus comprising: 
A driving support device configured to perform a plurality of driving support functions for a vehicle  (driver assistance system (0001)); 
A display device (“display device” (0097, FIG.10)); 
And a display control device (the required element for the display device of Andreas), 
Wherein, said driving support device is configured to be capable of setting individually each of some or all of said driving support functions to either a valid state or an invalid state (toggling on/off the driver assistance system as shown in FIG.10 (Andreas: 0097)), 
allowed to perform a corresponding driving support function when that one of said driving support functions is set in said valid state (toggling on one of the driver assistance options (Andreas: 0097, FIG.10)), and one of said driving support functions is not allowed to perform said corresponding driving support function when that one of said driving support functions is set in said invalid state (toggling off one of the driver assistance options (Andreas: 0097, FIG.10)); 
And said display control device is configured to (“display device” (Andreas:0097, FIG.10)): 
Display an integrated telltale image including a specific graphic symbol (refer to the icons and check boxes for each option as shown in FIG.10) on said display device in a first display mode when at least one of driving support function has been set in said invalid state (FIG.10 shows option 1 being toggled off (Andreas:0097). Note, the claim does not expressly define what a “mode” is, the Examiner construes the each different combination of toggled on/off option boxes as corresponding display modes. Therefore, at least one of the boxes of FIG.10 being toggled off also corresponds to one of said plurality of modes); 
And hide said integrated telltale image or display said integrated telltale image in a second display mode that is different from said first display mode on said display device, when all of said driving support functions have been set in said valid states (corresponds to checking all of the boxes for each option shown in FIG.10. Note, as stated above, the Examiner construes all boxes being toggled on as one of said plurality of modes).  

However, Andreas does not expressly teach there being a group of recommended driving support functions among the plurality of driving support functions. Lee teaches the concept of providing to the driver a recommended subset of options among a plurality of driving assistance functions (Lee: 0453, 0455). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Andreas such as to provide a recommended list of driving support functions (taught by Lee), because this enables an optimized driving mode that easily accessible by the driver.


Claim(s) 9 is/are a corresponding method claim(s) of claim(s) 1. The limitations of claim(s) 9 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 9.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas in view of Lee as applied to the claims above, and further in view of Kawate et al. (PGPUB Document No. US 20190094856).
Regarding claim 2, the combined teachings as applied above does not expressly teach but Kawate teaches the vehicle control apparatus according to claim 1, wherein, said display control device is configured to display a function invalid state notification image on said display device for a predetermined displaying time, when one of said recommended driving support functions has been switched from said valid state to said invalid state (switching from a driving assistance mode to a handle/manual operation mode (Kawate: 0038). The system informs the driver the driving assistance is going to be disabled within a predetermined time. Then the display continues to display other images 130 (Kawate: 0038, FIG.5)), 
Wherein, said function invalid state notification image includes: 
A graphic symbol corresponding to said one of said recommended driving support functions that has been switched to said invalid state (Kawate shows an example of the same driving assistance mode disabled notification comprising graphics symbols (Kawate: FIG.4(b)(c))); 
And a character group representing by characters that said one of said recommended driving support functions that has been switched to said invalid state (refer to the text displayed in FIG.4 and FIG.5 of Kawate).  
.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas in view of Sekiguchi et al. (PGPUB Document No. US 2019/0228537) as applied to the claims above, and further in view of Haber (PGPUB Document No. US 2015/0084777).
Regarding claim 7, the combined teachings as applied above teaches the vehicle control apparatus according to claim 1, wherein, said driving support device configured to perform said driving support functions using a sensor (radar-based collision warning systems as disclosed in 0002 of Andreas); 

However, Andreas does not expressly teach but Sekiguchi teaches,
Said display control device is configured to display failed function notification contents on said display device, said failed function notification contents including (FIG.46A-C show warnings when the sensors have failed (Sekiguchi: 0306)): 
And a character group including a name of said sensor in failure (refer to the warning text shown in FIG.46A-C of Sekiguchi).  

However, the combined teachings as applied above does not expressly teach but Haber teaches fourth graphic symbols corresponding to one or more of said recommended driving support functions which cannot be used due to failure of said sensor (Haber teaches the concept utilizing a warning icon when warning of a sensor failure (Haber: 0022)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to apply the warning symbol of Haber, because this enables an improved method of notifying the driver of warning messages.

Regarding claim 8, the combined teachings as applied above teaches the vehicle control apparatus according to claim 7, wherein, said display control device is configured to display said integrated telltale image in said first display mode on said display device when displaying said failed function notification contents on said display device (Sekiguchi teaches the display being HUD (Sekiguchi: 0135), wherein applying the display teaching of Sekiguchi to the combined teachings above result in a vehicle comprising a HUD (taught by Sekiguchi) and a dashboard (Andreas) as separate components. Therefore, the warning image of Sekiguchi and the telltale images of Andreas are capable being displayed simultaneously).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID H CHU/Primary Examiner, Art Unit 2616